PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carl H. Schell, et al.
Application No. 16/350,285
Filed: October 25, 2018
Attorney Docket No. AMP 001
For: APPARATUS AND METHOD FOR VEHICULAR MONITORING, ANALYSIS, AND CONTROL
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed March 21, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of James Wiegand appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is DISMISSED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 12, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on October 13, 2021. A Notice of Abandonment was mailed March 1, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (4) above.

The terminal disclaimer under 37 CFR 1.137(d), filed March 21, 2022, cannot be accepted since it has not been properly signed by an attorney of record. 

37 CFR 1.321(b) states: 

	An applicant or assignee may disclaim or dedicate to the public the entire term, or any terminal part of the term, of a patent to be granted. Such terminal disclaimer is binding upon the grantee and its successors or assigns. 

The terminal disclaimer, to be recorded in the Patent and Trademark Office, must: 
	
(1) Be signed: 
(i) By the applicant, or 
(ii) If there is an assignee of record of an undivided part interest, by the applicant and such assignee, or 
(iii) If there is an assignee of record of the entire interest, by such assignee, or 
(iv) By an attorney or agent of record; 
(2) Specify the portion of the term of the patent being disclaimed; 
(3) State the present extent of applicant’s or assignee’s ownership interest in the patent to be granted; 
(4) Be accompanied by the fee set forth in §1.20(d); and
	(c) A terminal disclaimer, when filed to obviate judicially.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions


cc:	LAW OFFICE OF JAMES WIEGAND
	28 KENWOOD AVENUE
	DAVENPORT, IA  52803                                                                                                                                                                                                          



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).